Explanations of vote
Oral explanations of vote
(CS) I voted against the Böge report on releasing resources from the European Globalisation Adjustment Fund because, particularly in the case of the Austrian request, it involves a highly unsystematic approach which is reflected in an unprecedented high level of support per person. If there must be time limited individual support aimed at assisting workers affected by redundancies as a result of globalisation, such support must relate to real individual needs and the real economic context. However, this is not happening and, on the contrary, the procedure for determining this support has been haphazard and arbitrary. In my opinion it is therefore necessary to set out firm criteria. Using the funds in this way is no solution to the problem but is actually a waste of taxpayers' money.
Mr President, the reason that I think many of us are interested in trade is really the idea of how we help those in the very poorest countries to get out of poverty. We know that one of the best ways to help them out of poverty is to help the entrepreneurs in poorer countries. Entrepreneurs in many poorer countries are crying out for help and open markets and it is important that we support them.
But we also have to look within our own borders to see how we are setting up barriers to facilitating trade with poorer countries. In many cases, poorer countries see the trade rules as skewed against them and they look at things like the common agricultural policy, cotton subsidies, sanitary and phytosanitary standards, and the tariffs on higher value imports to the EU. It is important that we show that the trading system is truly open and that we help the poorest countries as much as possible to eradicate poverty.
Mr President, if we are to alleviate poverty in the world, we have to increase global trade. If we go down the path of protectionism because of the world's current financial crisis, the only thing we will do is delay bringing millions of people out of poverty, and millions of people will die. If we do not grasp this challenge right now and look forward beyond this crisis, we will leave behind a legacy of such awful proportions that a billion people will find themselves unable to live.
We have a food crisis, we have climate change, we have global warming, we have floods, earthquakes and all sorts of catastrophes which call for our help, and the only way we can uplift everyone is to actually increase global trade, and I am very grateful that the new Trade Commissioner-designate is listening to me.
(FR) Mr President, concerning this resolution on the World Trade Organisation, and contrary to the opinion voiced by the previous speaker, I believe that it is not international trade that will ensure that fewer than one billion human beings die or suffer from malnutrition, but subsistence farming. It will ensure this long before international trade does.
I have already had an opportunity to speak on this issue during the debate, and for no other reason than because the amendment concerning public services and the need for governments to be able to control public services relating to fundamental problems such as water and energy has been rejected, I have voted against this resolution.
Written explanations of vote
in writing. - We are not laissez-faire capitalists and we do believe in state help for workers who have lost their jobs through no fault of their own. We would want that help to be provided by sovereign states to their own workers. We are not, of course, even in favour of EU membership. However, the European Globalisation Adjustment Fund exists and has had money allocated to it.
This fund is an unwelcome substitute for help by Member States. If it were to be proposed that British workers should be helped from this fund, I would obviously support it. Therefore, I must reluctantly support Swedish, Dutch and Austrian workers being supported from it. If there should be a No vote, the money would not be handed back to the taxpayer. It would be retained by the EU and then perhaps spent on a much less deserving cause.
The European Globalisation Adjustment Fund was set up to grant additional assistance to workers affected by the consequences of major changes in the structure of international trade. Portugal, Germany, Spain, the Netherlands, Sweden, Ireland and Austria have already applied to it, which shows that this problem affects Member States in different geographical areas and with different economic models and trajectories.
Such situations, which are happening at an alarming rate, require decision makers to think carefully about the European economic and social model as well as its sustainability and its future. They also mean that it is absolutely crucial to promote ways of creating quality new jobs. For these to succeed, we must provide support, remove burdens and cut out unjustifiable red tape for those who are still willing to risk starting new businesses and joining innovative projects, despite the difficulties.
No matter how much assistance is granted to workers, it will be worthless if companies keep closing down one after the other and if we cannot reverse the investment drain in Europe.
The cases in question, which I endorse, concern Sweden, Austria and the Netherlands, and they have won broad support in the parliamentary committees concerned, both for tabling the motion for a resolution and for issuing an opinion.
Although we maintain our critical position regarding the European Globalisation Adjustment Fund, since we believe it would have been more important to adopt measures to prevent unemployment in the first place, we voted in favour of the mobilisation of this fund to provide further assistance for workers affected by the consequences of company restructuring or the liberalisation of international trade.
This case concerns the mobilisation of approximately EUR 16 million for Sweden, Austria and the Netherlands in order to provide assistance for workers made redundant in the car making and construction industries.
This is the fifth time the fund has been mobilised in 2009, making an overall amount of EUR 53 million that has been used out of the EUR 500 million planned. It is quite symptomatic that little more than 10% of the planned amount has been used during a period of severe social crisis, and that in itself at least demonstrates the need for a review of the regulations governing the fund.
I voted in favour of the Böge report on mobilisation of the European Globalisation Adjustment Fund. Its aim is to protect jobs and to make it easier for workers who have been made redundant following changes in the structure of international trade and the global financial and economic crisis to re-enter the labour market.
Three years on from its creation in 2006, and in the current context of global economic and financial crisis, it was crucial to ease the conditions governing use of this European fund. Sweden, Austria and the Netherlands are today the target of these more effective and rapid measures, and I look forward to all the EU Member States having greater access to this finance. Linked as it is to the financial framework for 2007-2013, the maximum annual amount of the Fund may not exceed EUR 500 million, but it is crucial that these resources are implemented in full, which is not the case today.
The European Union must use all the resources at its disposal to deal with the consequences of the economic crisis.
in writing. - (DE) I am voting in favour of the report on the provision of EUR 15.9 million in assistance to Austria, Sweden and the Netherlands. As a consequence of the global economic crisis, a total of 744 workers have had to be made redundant in the automotive supply industry in Styria alone. The application rightly submitted by Austria for assistance totalling EUR 5 705 365 from the European Globalisation Adjustment Fund has now been approved by the EU.
That is absolutely justified, as Austria has been hit particularly hard by the slump in exports. For example, exports of road vehicles and cars have fallen by 51.3% and 59.4%, respectively. As a result of the close interconnection between the companies in the automotive industry and the low-level of diversification of many suppliers, the crisis is being felt throughout the automotive industry.
Swedish, Austrian and Dutch workers are being sacrificed to globalisation. We reiterate our strong opposition to the philosophy underpinning this fund, which makes European workers mere 'adjustment variables' enabling the smooth running of a form of neoliberal globalisation that is never called into question. The interests of giants such as the US company Ford, the current owner of Volvo Cars, which cleared a profit of almost USD 1 billion in the third quarter of 2009, or Aviva, Axa and BlackRock, the main shareholders of Heijmans NV, today supplant the general interest of European citizens. The fund is contributing to this despoilment.
The European Union is an area of solidarity. That spirit is the context for the European Globalisation Adjustment Fund. The fund provides essential support to help the unemployed and victims of the relocations that occur in a globalised context. That is even more the case when we realise that an increasing number of companies is relocating, taking advantage of the reduced labour costs found in various countries, particularly China and India, often at the price of social, labour and environmental dumping.
Once again, the consequences of globalisation are having to be cushioned through the mobilisation of the European Globalisation Adjustment Fund (EGF). This time, unfortunately, Styria has also been hard hit. A total of 744 people from nine different companies have lost their jobs over the last few months, and that is why the Province of Styria has asked the EU for assistance. As with previous applications, everything has been examined very thoroughly and I am pleased that the people of Styria meet all of the requirements. Especially during the current financial and economic crisis, we are being very clearly reminded once again of the negative effects of globalisation.
With that in mind, it is even more incomprehensible that Parliament has today adopted a resolution promoting more liberalisation and the breaking down of trade barriers, and hence more globalisation. Until a change of thinking occurs in the EU, we can only work to reduce the damage caused by globalisation in the countries concerned. Therefore, I have voted without reservations in favour of releasing aid from the fund.
I endorsed mobilisation of the European Globalisation Adjustment Fund, because the situation in labour markets today demands that we act on behalf of workers. Previous crises were characterised by the fact that they affected specific regions, and were concentrated in one place. At such times, all those who lost their jobs or faced financial problems were able to go abroad to find work or could have several jobs. Today, in relation to the global character of the financial crisis, such options are not available.
The current situation in the financial markets requires that we support many millions of people who have lost their jobs over the past year. I am not, of course, talking only about help in looking for work, but also about using the elasticity of the labour market, helping workers to gain new qualifications and organising appropriate training, for example, in the use of computers or giving careers advice. Most of the money in the EGF should be designated for promoting entrepreneurship and giving assistance with self-employment because, when people have lost their job, setting up a business and generating an income on their own account represents an opportunity to maintain financial stability and to develop.
I think that programmes like the European Globalisation Adjustment Fund are very much needed, because they respond to a specific situation and help directly those who have suffered most from the effects of the crisis.
Mr President, ladies and gentlemen, first of all, I would like to congratulate the rapporteur on his excellent work. The European Globalisation Adjustment Fund is a tool that is now being increasingly used by the European Parliament due to the difficult stage of economic convergence our continent is experiencing.
This shows that, in the face of the crisis, the European Parliament has been able to adopt political measures to benefit the citizens we represent through a synergy of wide-ranging political objectives. For this reason, I voted in favour of this Fund in the certainty that it will constitute a fundamental tool of professional and hence social integration for workers who have lost their jobs.
Sweden has applied for assistance from the European Globalisation Adjustment Fund in respect of redundancies within the automotive sector in Sweden.
We are convinced that free trade and the market economy benefit economic development and we are therefore, in principle, opposed to financial assistance for countries or regions. However, this economic crisis has been deeper than any crisis that Europe has experienced since the 1930s and has hit car manufacturers in Sweden, and Volvo Cars in particular, especially hard.
The redundancies made by Volvo Cars are considered by the Commission to have a 'significant negative effect on the local and regional economy' in western Sweden. Volvo Cars is a very important employer in western Sweden. If the European Parliament does not take action, workers at Volvo Cars and its suppliers will be badly affected. The risk of social marginalisation and permanent exclusion is very great, which is something that, as Liberals, we cannot accept. We strongly sympathise with all those affected by unemployment and would very much like to see training made available for them.
Sweden is a net contributor to the EU and it is therefore important that employees in firms operating in Sweden also receive assistance from the EU if they are affected by the economic crisis.
I abstained from the vote on further mobilisation of the Globalisation Adjustment Fund.
The vote concerns, among other things, two payments of almost EUR 24 million in total to the car industry in Sweden and Austria. Another request concerns a construction company in the Netherlands.
The car industry is the main beneficiary of this fund, even though it is constantly closing factories, relocating its production, laying off a substantial amount of its workforce and placing its subcontractors in a vulnerable position. In addition, it has received other types of financial aid from the Member States within the context of economic recovery plans, as well as other forms of support granted specifically in connection with the policies to combat climate change.
These funds, which are intended to be used to train people who have been made redundant - a necessary measure if they are to find a new job - are not being granted in return for a commitment by the European car industry not to lay off any more of its workers.
There is no question of my supporting a policy such as this, since it actually endorses relocations.
This amending budget clearly reflects the contradictions in the European Union's budgets. On one hand, its global values are low in comparison with the needs of the economic and social cohesion policies. On the other hand, the funds have not been spent, because the countries that were most in need of that money found it difficult to budget for the required cofinancing.
Yet they rejected the proposals we tabled for reducing the cofinancing requirements, especially at a time of crisis. Such contradictions and irrationalities of Community policy only favour the richest and most developed countries and end up exacerbating social inequalities and regional disparities. That is why we voted against it.
The report itself justifies our position when it stresses that 'there are different reasons for the apparent slow-down in payments compared to the expected rhythm depending on the Member State concerned. Firstly, the current economic situation has, in some cases, caused difficulties for the provision of national cofinancing. Secondly, the fact that Rural Development implementation in 2009 shows a less dynamic profile than the relevant year of the previous programming period is explained by the late approval of certain programmes as well as, in the case of Romania and Bulgaria, a lack of sufficient previous experience in the implementation of Rural Development programmes.'
I voted against the motion, because overall, it promotes the liberalisation of markets and a trade system which is solely to the detriment of poor and developing countries and shows no real concern for the environmental needs of the planet. I consider that the liberalisation of trade and its catastrophic results, which have contributed to the current financial, economic, climate and food crisis, and to job losses, poverty and deindustrialisation, should be rejected. I also voted against the motion because it does not safeguard full respect for the rights of governments to protect their ability to regulate and provide fundamental services, especially in the field of public goods and services such as health, education, culture, communications, transport, water and energy.
Unfortunately, amendments tabled by the Confederal Group of the European United Left - Nordic Green Left were rejected. We shall fight for genuine reform of the international trade system orientated towards the introduction of rules for fair trade which comply with international rules in the field of social justice, respect for the environment, food sovereignty and security, sustainable agriculture, viable growth and cultural diversity.
I voted against the joint motion for a resolution on the prospects for the Doha Development Agenda following the Seventh WTO Ministerial Conference. I did so from a general perspective because it clearly lacks vision in terms of promoting development and respect for developing countries, but more specifically because, while it is vital to successfully conclude the Doha Round, this cannot be done at any price. International trade must take account of Europe's longstanding tradition of cooperating with the poorest countries. Moreover, on the subject of agriculture and the liberalisation of services, I do not support the approach recommended by this resolution, all the more so since not all of the amendments that were designed to balance the text have been accepted. For example, agreeing to step up the negotiations in the services sector (in order to achieve a greater degree of liberalisation) is out of the question.
Lastly, I regret that the resolution has endorsed the strengthening of bilateral free trade agreements. This type of agreement is often far more unfavourable to developing countries. Having to face the EU on their own, they have a far weaker negotiating position and tend to be backed into a corner.
In my view, the Doha Round is fundamentally important for international trade and may greatly help to reduce poverty in developing countries and to share out the benefits of globalisation more fairly. It is therefore important that the Doha Development Agenda take account of that effect and make a real contribution to meeting the Millennium Goals.
It is vital for WTO members to continue to avoid adopting protectionist measures, which could have an extremely onerous impact on the world economy. I am convinced that not adopting protectionist measures has led to a better, albeit slow, recovery from the economic crisis we are currently experiencing.
It is therefore crucial for WTO members to fight protectionism in their bilateral and multilateral relations in future agreements.
I am in favour of the European Union playing a leading role in the current WTO negotiations, so as to conclude the Doha Round while bearing in mind the new global challenges, such as climate change, security and food sovereignty. I hope that the outcome will result in new market opportunities and a strengthening of the rules on multilateral trade, so as to place trade at the service of sustainable development. The WTO could manage globalisation better. I recognise, however, that in the context of the current economic crisis, the rules and commitments adopted within the WTO have largely prevented its members from turning to restrictive trade measures and have led them to adopt economic recovery measures.
WTO members must remain committed to actively fighting protectionism. I hope greater cooperation will be achieved between the WTO and other international organisations and bodies, such as the UN Food and Agriculture Organisation (FAO), the International Labour Organisation (ILO), the United Nations Environment Programme (UNEP), the United Nations Development Programme (UNDP) and the United Nations Conference on Trade and Development (UNCTAD). I therefore voted in favour.
This resolution stresses Parliament's neoliberal positions on the Doha Round, which began in 2001, albeit with an occasional reference to social issues and the Millennium Development Goals.
Its main thrust, however, is the emphasis on total liberalisation of the world market. It refuses to accept that it is time to change priorities in international trade and to reject free trade on the grounds of the negative contribution it has made to the financial, economic, food and social crisis that people are now experiencing, with growing unemployment and poverty. Free trade only serves the interests of the richest countries and the main economic and financial groups.
By rejecting our proposed amendments, they said no to a sea change in the negotiations, which would have prioritised development and social advancement, the creation of jobs with rights, and the fight against hunger and poverty. It is deplorable that they did not consider it a top priority to abolish tax havens, promote food sovereignty and security, support quality public services and respect governments' right to preserve their economies and public services, particularly in the areas of health, education, water, culture, communications and energy.
No, global free trade is not a solution to the current crisis. On the contrary, it is one of its main causes. The Doha Round negotiations have faltered from the start and have been at a standstill for a year because of a fundamental problem, namely, the system has reached its tolerable limits for everyone - be they developed, emerging or least developed, which is the international jargon for those countries that are poverty stricken and forced to integrate into an ultra-competitive global market that swallows them up. In Europe, we live according to the paradox perpetuated by the pseudo-elites who govern us and who want us all to be rich and poor at the same time: poor, because we have to be underpaid to compete in the trade war that pits us against countries with low levels of pay, and rich, so that we can consume the cheap and often low-quality imports that are flooding our markets.
It was some decades ago that a French winner of the Nobel Prize for Economics came up with the obvious solution: free trade is possible and desirable only between countries or entities that have the same level of development. That way, it is mutually beneficial to the partners involved. For all the rest, trade must be regulated, whether the prophets of ultra-liberalism like it or not.
I hope that the Doha Development Round will lead to our establishing fair and equitable trade relations. That is why I have endorsed the amendments by my political group, which are aimed at improving this resolution in order to strengthen the demands relating to development; to request that public services not be called into question in the negotiations on services; to request, in relation to industrial tariffs, that the need to take account of each country's development level and not to suddenly open these sectors up to competition be recognised; and, lastly, that special and differential treatment for certain types of production in the agricultural sector be preserved.
The various imbalances in the system of international trade unfairly help to accentuate the asymmetries between the continents. In this respect, anything that helps correct the current imbalances is of benefit to everyone and certainly contributes to creating a multilateral system based on fairer and more equitable rules. That will give us a fair trading system of service to everyone. That is the spirit of the Doha Development Programme.
After 30 years of free market fundamentalism, the global economy is facing the worst crisis since the Great Depression of the 1930s. The neoliberal agenda of the World Trade Organisation (WTO), involving deregulation, liberalisation and privatisation of services, has brought further poverty for the majority of the world's population, both in developing and industrialised countries. My group has always rejected trade liberalisation and its devastating effects, which are contributing to the current financial, economic, climatic and food crisis.
For these reasons, I have voted against the Parliament resolution on the WTO ministerial conference and my Group has proposed that a new mandate should be demanded for WTO negotiations. Such a mandate must be adapted to the current state of the world. It must aim at achieving real reform of the international trade system and ensuring the adoption of fair trade regulations that respect international agreements and national regulations in the areas of social justice, the environment, food sovereignty and sustainable agriculture.
The joint motion for a resolution from the Group of the European People's Party (Christian Democrats), the European Conservatives and Reformists and the Group of the Alliance of Liberals and Democrats for Europe on the Doha Development Agenda and the WTO continues the trend of global liberalisation in all economic areas. There is no doubt that breaking down barriers to trade and increasing trade in some areas brings greater prosperity. We have also seen that free trade, in particular, between similarly developed countries, is also beneficial.
However, if the trading partners are too different in terms of their stage of development, there are, in many cases, negative effects for both parties. The complete opening up of the markets of the developing countries to exports from industrialised countries has sometimes resulted in the destruction of the local economic structure, an increased level of poverty for the people and, as a consequence, more people wanting to migrate to Western countries. On the other hand, Europe has been inundated with cheap goods from the Far East, the manufacture of which has, in many cases, involved the exploitation of workers. Domestic production has been relocated or shut down, which has resulted in unemployment in Europe. From this point of view, therefore, certain barriers to trade, for example, to maintain food sovereignty in Europe, make perfect sense. It should not be forgotten that the liberalisation of services on the financial markets played a huge part in the current financial and economic crisis. Nevertheless, the motion for a resolution speaks in favour of continuing the process of liberalisation and of giving the WTO a greater role as part of a new global order policy and, for this reason, I voted against it.
I have today voted against the resolution on the Doha Development Agenda because I am opposed to any kind of liberalisation of public services. I am thinking in particular of the liberalisation of the water supply, health services and services in the energy sector. For the cohesion of society, it is essential that all citizens have access to public services. These services must be provided to a high quality, with respect for the principle of universality and, above all, they must be affordable. In this regard, the national authorities should have a great deal of discretionary power and broad opportunities to shape their services.
In this era of globalisation, an effective system for regulating trade is more relevant than ever. This is the role of the World Trade Organisation, which was created in 1995 to replace GATT. As is emphasised in the joint motion for a resolution tabled by the right of Parliament, which I voted for this lunchtime, the WTO has an essential role to play in ensuring that globalisation is managed better and that its benefits are distributed more evenly. Clearly, those who are in favour of protectionism, of turning in on ourselves, are picking the wrong target when they make the WTO the deadly weapon of uncontrolled liberalisation. It was the current Director-General of this United Nations body, Pascal Lamy, who indicated the path to follow in 1999: that, conversely, of controlled globalisation.
In order to follow this path, the European Parliament proposes some practical solutions: completely tax-free and quota-free access to the market for the least developed countries, a successful outcome to the Doha Round for developing countries, demands in terms of environmental and social standards, and a Commission-controlled mandate for agricultural matters. In proposing these solutions, we are also pointing out that the European Union must give priority to its political objectives, and not just focus on trade objectives.
It is with pleasure that I welcome the resolution about the WTO, because it is an exceptionally important problem at the present time. The crisis is global in nature, and getting out of it as quickly as possible is in the interests of all of us. I think one way of effectively limiting the crisis is to expand world trade. Restricting the reform of economies to a regional or national level is easier, but in the long run, it is not a good way to fight the crisis, which is global in extent, and fighting it requires common instruments used on a world scale. Therefore, we should do everything to speed up negotiations within the framework of the World Trade Organisation because these negotiations are liberalising trade. At the same time, we must adopt sound principles of competitiveness. In these principles, product quality standards and conditions of production are especially important, including in the context of fighting climate change and reducing CO2 emissions. Highly sensitive goods, such as agricultural and food products, require an exceptionally sound approach. In the future, we should think about whether, along with liberalisation of trade in agricultural goods within the framework of the WTO on a world level, we should not also introduce standardisation of some elements of agricultural policy at world level. The specific nature of the agricultural sector should be taken into account - its dependence on climatic conditions, questions of quality related to food security, conditions of production and the problem of safeguarding the world's food supply. In the WTO negotiations, we need to show greater understanding of others and more goodwill.
I voted against the motion, because it is predicated entirely on the doctrine and policy of the 'war against terror', which is still being used to justify restrictions on rights and freedoms and to legalise military intervention and actions introduced under the Lisbon Treaty. Also, the European Parliament has ultimately been excluded from colegislation, examination and control of measures relating to individual rights and anti-terrorist policies, thereby weakening its role on crucial issues. Finally, I would emphasise that, apart from anything else, unfortunately an amendment was passed distorting the role of NGOs, converting them into information providers and a vehicle of the various 'anti-terrorist' security services, instead of helpers in the societies in which they are active.
Public access to documents is an essential factor in ensuring that there is democratic control of the institutions and that they operate effectively, thus increasing citizens' trust. In the framework of the Stockholm Programme, the Council reaffirmed the importance of transparency and invited the Commission to examine the best way to ensure transparency in the decision-making process, document access and good governance, in view of the new opportunities offered by the Treaty of Lisbon. I am in no doubt that the legal basis for the regulation applicable to document access needs changing, as does the legal context in which it should operate, particularly with regard to the relation between the Union's institutions and the citizens.
Improvements are also needed in substantive terms, as, for example, in something I regard as fundamental, which is Parliament's ability to exercise its right to democratic control through access to sensitive documents. Transparency, whether in relation to the public or in interinstitutional terms, is a fundamental principle of the EU. The actions and decisions taken by all the EU's institutions, bodies, services and agencies must be guided by the fullest possible compliance with the principle of openness.
The issue under consideration concerns the Treaty of Lisbon, in particular, how to reconcile its Articles 75 and 215 with regard to Parliament's competence in the procedure for adopting restrictive measures against certain persons and entities.
Whereas Article 215 seems to exclude Parliament from the decision-making process, Article 75 lays down the ordinary legislative procedure and hence this House's participation in defining and adopting measures to prevent terrorism and associated activities.
Since the rationale behind the restrictive measures provided for in Article 215 is often precisely the fight against terrorism, it is important to determine whether this is an exception to Article 75 and, if so, whether it is acceptable for Parliament to be systematically excluded from the procedure to adopt them.
I believe it is clear that the legislator intended to entrust adoption of such measures exclusively to the Council. That move may be based on grounds of swiftness and unity in decision making. Nonetheless, in any non-urgent situation, I believe there would be an advantage in consulting Parliament when such measures are to be adopted.
The fight against terrorism is once again being used as an excuse to provide for restrictive measures and sanctions against governments of third states, natural or legal persons, groups or non-state entities. That is unacceptable, because the report itself acknowledges that in practice, it is difficult to distinguish between types of threats, even though it makes some attempts to do so.
We realise that another framework of compliance with international law is needed. We do not accept the policy of double standards in relation to governments of third states, natural or legal persons, groups or non-state entities, assessed according to the interests of the United States or the major European powers. There is no lack of examples. To mention just a few, we have the cases of the illegal occupation of Western Sahara, Aminatou Haidar and other Sahrawis detained in Morocco, and Turkey's actions against the Kurds and against Cyprus.
We therefore voted against this report, even though we agree with some paragraphs in it, particularly where it asks for clarification from the Commission.
This Parliament's resolution constantly wavers between the need to take certain measures against terrorist organisations and states that support them, such as freezing their assets or imposing diplomatic and economic sanctions, and so on, and respect for the rights of individuals and organisations to defend themselves against such accusations and sanctions.
Clearly, this Parliament has chosen to prioritise the rights of suspects over the defence of the nations. If, however, democracies cannot, in fact, combat terrorism by denying their own values, then they cannot allow themselves to give the impression of being lax or weak, either. I fear that this is exactly the impression that this resolution is giving. That is why, the institutional aspects aside, we voted against.
I voted in favour of this resolution because it is important for we MEPs to exercise our parliamentary control over decisions to impose sanctions against persons associated with al-Qaeda and the Taliban, as well as persons who threaten the rule of law in Zimbabwe and Somalia. The chosen legal basis is unacceptable; we ask to be consulted under the ordinary legislative procedure and to be kept informed of developments in the work of the UN Sanctions Committee. Lastly, on this matter, I regret the highly administrative approach that the Council is maintaining even though we are talking here about measures relating to individual rights.
in writing. - The ECR Group are the strongest supporters of measures against terrorists in the EU and especially believe that national governments within the European Union must work together to tackle the constant threat from terrorism. The ECR Group have nevertheless decided to abstain on this resolution for two specific reasons: First, we oppose any legislation moving us towards a common European foreign and security policy but secondly, we instead want to see improved and strengthened coordination and cooperation between the EU and national governments, and are very disappointed that this resolution did not sufficiently reflect that.
The common sense behind the questions that have been asked goes beyond a mere evaluation of doctrine and the consistency between declared intentions and their interpretation. There is also a practical consequence, which arises from the old saying that he who can do the greater can certainly do the lesser, and it concerns the following: what sense is there for a body that has competence in criminal matters and in preventing and combating terrorist attacks, through being involved in a codecision process, to be subsequently excluded a priori when other measures are at stake which, by affecting citizens' rights, may even be important in this context as well?
It is fundamentally important that the way the Treaty of Lisbon is interpreted in legislation corresponds in reality to the stated strengthening of Parliament's powers and competences. At the very least, in some cases, as was raised in the question, it should be possible to have a dual legal basis when the rights of citizens are at stake and anti-terrorism policies are threatened. In other cases, such as Zimbabwe and Somalia, optional consultation should be envisaged, as in fact is enshrined in the Stuttgart Declaration on the European Union, which was also mentioned in the question.
In recent years, more and more liberties have been curtailed in the name of combating terror. With the SWIFT Agreement and the Stockholm Programme, in particular, the 'transparent person' is becoming ever more a reality. Of course, in a time of modern technology, globalisation and a borderless EU, it is important for the authorities to work together and also to prepare themselves accordingly. However, the state must not sink to the level of the terrorists. We only have to think of the questionable role of the EU and individual Member States in connection with CIA overflights and secret US prisons.
The monitoring of legality is an important counterweight to ensure that an accused is afforded the minimum rights according to the requirements of a modern democracy. The report in question is not clear enough in terms of its approach and also says too little about past failures and data protection issues. I have therefore abstained from the vote.